DETAILED ACTION
An amendment was received and entered on 4/21/2021.
Claim 4 was canceled and claims 31 and 32 were added.
Claims 1-3, 5-13, 18, 19, 23-26, 28, 31, and 32 are pending.
Claims 8 and 9 were amended to depend from withdrawn claim 26.  
Claims 8, 9, 26 and 28 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. 
Claims 1-3, 5-7, 10-13, 18, 19, 23-25, 31, and 32 are under consideration.
Rejections and objections not reiterated are withdrawn.
The elected species of invention (Q304) is free of the prior art of record, however, search and examination has not been extended to other species from claims 25 and 31 because there is no allowable generic claim at this time.  

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The version of Fig. 9 submitted 4/21/2021 is objected to because it contains new matter. The newly submitted drawing assigns sample labels to pairs of lanes and, as Applicant notes in the response filed 4/21/2021, skips lanes 16-18 because these “contain some unknown sample”. It is unclear how it was determined that lanes 16-18 
	
Claim Objections
Claim 7 is objected to because the phrase “comprise same nucleotide sequence” is ungrammatical. 
The clarity of claim 25 could be improved if all duplicate structures were deleted from the claim.  For example, the fourth, sixth, and eighth structures on page 4 of the amended claim set of 4/21/2021 are identical.  Similarly, the fifth, seventh, and ninth structures on page 4 are identical. The last structure on page 4 is identical to the second and fourth structures on page 5, and the first, third, and fifth structures on page 5 are identical to each other. The first and third structures on page 6 are identical to the penultimate structure on page 5.  The last structure on page 5 is identical to the second and fourth structures on page 6.
Applicant is advised that should claim 2 be found allowable, claim 32 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 706.03(k). Claims 2 and 32 are identical differ only in that claim 2 refers to “the multi-targeted molecule”, whereas claim 32 refers to “the molecule”. Each claim 
	
Improper Markush Group

Claim 25 is rejected on the judicially-created basis that it contains an improper Markush grouping of alternatives.  See In re Harnisch, 631 F.2d 716, 721-22 (CCPA 1980) and Ex parte Hozumi, 3 USPQ2d 1059, 1060 (Bd. Pat. App. & Int. 1984).  The improper Markush grouping includes species of the claimed invention that do not share both a substantial structural feature and a common use that flows from the substantial structural feature.  The members of the improper Markush grouping do not share a substantial feature and/or a common use that flows from the substantial structural feature for the following reasons. The evidence of record shows that linkers comprising one of species Q303, Q304, Q305, Q306, Q312, Q313, Q314, Q315, Q316, or Q317 appear to provide cleavage of oligonucleotides in rat tritosomes as set forth in Example 28.  However, there is no evidence of record that the other recited linkers provided this use. Therefore the recited linkers cannot be said to share a substantial feature that provides a common use.  In response to this rejection, Applicant should either amend the claim(s) to recite only individual species or grouping of species that share a substantial structural feature as well as a common use that flows from the substantial structural feature, or present a sufficient showing that the species recited in the alternative of the claims(s) in fact share a substantial structural feature as well as a 

Response to Arguments
Applicant's arguments filed 4/21/2021 have been fully considered but they are not persuasive.
Applicant argues that all of the linkers recited in claim 25 share a non-nucleotide carbohydrate moiety that provides for cleavage in rat tritosomes (i.e. the linkers comprise a common structure that provides a common use) and so the species in claim 25 represent a proper Markush group.  Applicant asserts that linkers lacking a non-nucleotide carbohydrate moiety were not cleaved.  While it is true that some linkers that lack a non-nucleotide linker were not cleaved, it is not true that all linkers that lacked a non-nucleotide carbohydrate were not cleaved (see e.g. AM148-AM-161 which comprise have only nucleotide carbohydrates and were cleaved). In any event, there is no evidence of record that the unnamed species linker species in claim 25 (i.e. those other than Q304-Q306 and Q312-Q317) provide cleavage, and as discussed below under Written Description, the art appears to be unpredictable. As a result it is not clear that the linkers other than Q304-Q306 and Q312-Q317 provide the same use, and the rejection is maintained.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 is indefinite because it recites “the multi-targeted molecule without antecedent basis.

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

New Matter
Claims 1-3, 5-7, 10-13, 18, 19, 23, 24, and 32 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant 
Claim 1 was previously drawn to the genus of molecules “comprising two effector molecules, wherein the effector molecules are connected together via a an endosomal cleavable linker [ ] wherein the linker is a carbohydrate”. In the response filed 4/21/2021, claim 1 was amended to recite “wherein the linker comprises a non-nucleotide carbohydrate moiety”, rather than “wherein the linker is a carbohydrate”. On its face, this new language would appear to embrace linkers that comprise endosomal cleavable linkers that comprise an entity that confers endosomal lability where that entity need not be a carbohydrate. For example, claim 1 as amended could be interpreted to embrace a linker comprising an endosome-labile disulfide bond and any non-nucleotide carbohydrate. However, this breadth is not contemplated in the specification as filed, therefore claim 1 recites new matter. Moreover, the specification as filed does not support the scope of endosomal cleavable linkers that comprise any non-nucleotide carbohydrate without limitation. The specification at paragraph 497 supports non-nucleotide linkers that “include tether or linker [sic] derived from monosaccharide, disaccharides, oligosaccharides and derivatives thereof, aliphatic, alicyclic, hetercyclic [sic] and combinations thereof.” This language is confusing but arguably provides support for linkers that are derived from mono-, di-, and oligo-saccharides. Claim 1 is not limited to this scope of non-nucleotide mono-, di-, and oligo-saccharides, and embraces carbohydrates of any size. This constitutes new matter. 

Claim 3 has been amended to recite “Cas enzyme” as a species of effector molecule.  The specification as filed does not appear to support the use of any Cas enzyme as an effector molecule that is connected to another effector molecule via a linker as claimed, and Applicant has pointed to no such support. Therefore the claim recites new matter.

Written Description
Claims 1-3, 5-7, 10-13, 18, 19, 23-25, 31, and 32 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claims 1-3, 5-7, 10-13, 18, 19, 23-25, 31, and 32 are directed to the genus of molecules comprising at least two effector molecules wherein the effector molecules are connected together by an “endosomal cleavable linker” that comprises “a non-nucleotide carbohydrate linker”. The structure of the “effector molecules” is limited in claim 3, but is unlimited in the other claims. The specification does not define the term 
The claims have been amended to recite “wherein the linker comprises a non-nucleotide carbohydrate moiety”, rather than “wherein the linker is a carbohydrate”. On its face, this new language embraces endosomal cleavable linkers that comprise an entity that confers endosomal lability where that entity need not be a carbohydrate (as discussed above under new matter rejections). However, a review of the specification shows that the carbohydrate moiety of the linker is intended to provide endosomal lability.  See paragraph 4 which indicates that exemplary endosomal cleavable linkers of the invention can be produced using compounds described in Schemes 7-11 in Examples 7-11, and Figures 1-6 (where Figs. 1-5 show carbohydrate-containing linkers, and Fig. 6 shows peptide bond-containing linkers not embraced by the instant claims). Accordingly, the claims are considered to be embrace “non-nucleotide carbohydrate” moieties that provide endosomal cleavage.
The specification discloses that “multiplex” oligonucleotides linked by one or more of linkers Q303, Q304, Q305, Q306, Q312, Q313, Q314, Q315, Q316, and Q317, are cleaved in rat liver tritosomes (endosomes loaded with tyloxapol).  See Table 2.  The specification also provides evidence that many “multiplex” oligonucleotides “linked” by various nucleic acid linkers are subject to cleavage in rat liver tritosomes.  See Table 2, e.g. AM-148 through AM-161. On the other hand several multiplex oligonucleotides linked by nucleic acid linkers were not cleaved in tritosomes (Table 2 e.g. AM-122 through AM-129).  All of these nucleic acid linkers are considered to be carbohydrate linkers due to the presence of ribose moieties in the linker backbone. 
i.e. “dGdAdT”.  However, AM-124 and AM-125 showed no detectable cleavage, whereas AM-154 did show cleavage. These results are viewed as objective evidence of the unpredictability of whether or not a given carbohydrate linker will be subject to cleavage in rat tritosomes. This unpredictability is further emphasized by the cleavage reported for AM-148 through AM-153 and AM-155 through AM-161. The issue is further confused by the fact that the multiplex oligonucleotides of Table 2 essentially consist of one continuous carbohydrate linker, due to the presence of a ribose moiety in each nucleotide. It is further noted that these ribose residues are also present in the multiplex oligonucleotides comprising the Q304-Q306 and Q312-Q317 linkers. Unfortunately, it is not clear whether or not these oligonucleotides were actually cleaved within the “linker” or whether they were cleaved in the surrounding nucleic acid sequence because this information cannot be determined from the available data (i.e. Figs, 7-10). Accordingly, it is not clear that Applicant has disclosed a single identifiable non-nucleotide carbohydrate linker that provides cleavage in an endosome. Moreover, there is no evidence of record that the unnamed linkers listed in claim 25 (i.e. those other than Q304-Q306 and Q312-Q317) will provide endosomal cleavage.
Applicant is referred to MPEP 2163(II)(A)(3)(a)(i and ii), which indicates that the written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice, reduction to drawings, or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a i.e., complete or partial structure, other physical and/or chemical properties, functional characteristics when coupled with a known or disclosed correlation between function and structure, or some combination of such characteristics.
As discussed above, there appears to be substantial unpredictability with regard to what types of carbohydrate linkers will provide for cleavage of multiplex oligonucleotides in rat liver tritosomes, and while the specification provides evidence that some multiplex oligonucleotides were cleaved in tritosomes, it is unclear whether the cleavage actually occurred within the “linker” or whether it occurred within a portion 
Based on the evidence of record, including the failure to clearly show that any of the disclosed carbohydrate linkers is cleaved in an endosome (as opposed to cleavage occurring in adjacent oligonucleotide backbone), and considering the breadth of the claimed genus where the structure of the carbohydrate linker is limited only in claims 25 and 31, considering the breadth of effector molecules embraced by the claims and the possibility that the structures of such molecules may have unpredictable effects on linker lability, and considering the fact that the specification provides no correlation between the structure of the linker and the rate of endosomal cleavage, one of skill in the art could not conclude that Applicant was in possession of the claimed genus of endosome-cleavable non-nucleotide carbohydrate linkers at the time the application was filed. Because the specification demonstrates cleavage of oligonucleotides linked 

Response to Arguments
Applicant's arguments filed 4/21/2021 have been fully considered but they are not persuasive.
Applicant argues, in essence, that the specification discloses all of the linkers set forth in claim 25, therefore the specification provides an adequate written description of the invention as claimed.  This is unpersuasive because the claim requires non-nucleotide carbohydrate linkers that provide endosomal cleavage, and it is unclear that the linkers disclosed in claim 25, other than Q303-Q306 and Q312-Q317, provide endosomal cleavage, thus it is not clear that those linkers are part of the claimed genus.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-7, 10-13, 18, 19, 23, 24 and 32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brown (US 20100249214).
i.e. a derivative of a monosaccharide) and so is a “non-nucleotide carbohydrate moiety” as instantly claimed.
Brown did not disclose that the DsiRNA linkers are subject to cleavage in endosomes, however, the linkers of Brown are structurally indistinguishable from the instantly claimed linkers which embrace oligonucleotide linkers comprising an abasic residue (“a non-nucleotide carbohydrate moiety”). Therefore the DsiRNA molecules of Brown are considered to have carbohydrate linkers within the scope of the instant claims absent evidence to the contrary.  See MPEP 2112. The office does not have the Ex parte Phillips, 28 USPQ 1302, 1303 (BPAI 1993), In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977) and Ex parte Gray, 10 USPQ2d 1922, 1923 (BPAI  1989).
Thus Brown anticipated claims 1, 3, and 10-13.
With regard to instant claims 2, 18, 19, and 32 the DsiRNAs could be modified with a targeting ligand (paragraphs 96 and 142) at either the 5’ or the 3’ terminal nucleotide of either strand (see claim 128, referring to claim 124). 
Regarding claims 5-7, the siRNAs may be targeted to the same gene or different genes (paragraph 21). To the extent that the siRNAs target the same gene, they are considered to target the same nucleotide sequence, since the gene (and its targeted mRNA) are a single sequence of nucleotides.
Regarding claims 23 and 24, the DsiRNAs may comprise modified nucleotides in either guide or passenger strands (paragraphs 99, 100, 144, 168, and 180).
Thus Brown rendered obvious the instant claims.

Response to Arguments
Applicant's arguments filed 4/21/2021 have been fully considered to the extent that they might apply to the rejection above, but they are not persuasive. Applicant 

Conclusion
	No claim is allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
For those applications where applicant wishes to communicate with the examiner via Internet communications, e.g., email or video conferencing tools, the following is a sample authorization form which may be used by applicant:
"Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with the undersigned and practitioners in accordance with 37 CFR 1.33  and 37 CFR 1.34  concerning any subject matter of this application by video conferencing, instant messaging, or electronic mail. I understand that a copy of these communications will be made of record in the application file."

See MPEP 502.03(II).

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ram Shukla can be reached at 571-272-0735.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/RICHARD A SCHNIZER/Primary Examiner, Art Unit 1635